Name: 91/552/EEC: Commission Decision of 27 September 1991 establishing the status of Denmark as regards Newcastle disease
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural activity;  health;  trade;  Europe
 Date Published: 1991-10-29

 Avis juridique important|31991D055291/552/EEC: Commission Decision of 27 September 1991 establishing the status of Denmark as regards Newcastle disease Official Journal L 298 , 29/10/1991 P. 0021 - 0021COMMISSION DECISION of 27 September 1991 establishing the status of Denmark as regards Newcastle disease (91/552/EEC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 90/593/EEC of 15 October 1990 on animal health conditions governing intra-Communnity trade in and imports from third countries of poultry and hatching eggs (1), and in particular Article 12 (2) thereof, Whereas no outbreaks of Newcastle disease have been detected and vaccination against Newcastle disease in poultry has been prohibited for over a year in Denmark; Whereas breeding flocks in Denmark have been monitored at least once a year for the presence of Newcastle disease; whereas the holdings contain no poultry which have been vaccinated against Newcastle disease; Whereas in the light of the Newcastle disease situation it is not yet appropriate to fix the status of other Member States; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 Denmark fulfils the criteria fixed by Article 12 (2) of Directive 90/539/EEC. Article 2 This Decision is addressed to the Member States. Done at Brussels, 27 September 1991. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ N ° L 303, 31. 10. 1991, p. 6.